COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Moon, Judge Annunziata
           and Senior Judge Hodges
Argued at Richmond, Virginia


ROBERT A. BRUCE, s/k/a
 ROBERT ALLISON BRUCE

v.       Record No. 0273-94-2            MEMORANDUM OPINION * BY
                                        JUDGE WILLIAM H. HODGES
COMMONWEALTH OF VIRGINIA                   FEBRUARY 13, 1996


           FROM THE CIRCUIT COURT OF PRINCE EDWARD COUNTY
                  James M. Lumpkin, Judge Designate

            Robert N. Johnson (Anne M. Johnson; Robert N.
            Johnson, Jr.; Robert N. & Anne M. Johnson, Inc.,
            on briefs), for appellant.

            Thomas C. Daniel, Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on
            brief), for appellee.



     On appeal from his convictions of first degree murder and

use of a firearm in the commission of a felony, Robert Bruce

contends that the trial judge erred in (1) denying Bruce's motion

to excuse a prospective juror for cause; (2) overruling Bruce's

motion to strike the evidence at the end of the Commonwealth's

case; (3) denying Bruce's renewed motion to strike the

Commonwealth's evidence at the conclusion of the case; (4)

denying Bruce's motion for a mistrial; (5) denying Bruce's motion

to set aside the verdict; and (6) denying Bruce's written

post-trial motion for a mistrial.



     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                            The Juror Issue
                  "The standard to be applied . . . in
             determining whether to retain a venireman on
             the jury panel is whether his answers during
             voir dire . . . indicate . . . something that
             'would prevent or substantially impair the
             performance of his duties as a juror in
             accordance with his instructions and his
             oath.'"

                  Whether a prospective juror should be
             excused for cause is a matter resting within
             the sound discretion of the trial court, and
             its action in refusing to excuse a particular
             venireman will not be disturbed on appeal
             unless the refusal amounts to manifest error.

Yeatts v. Commonwealth, 242 Va. 121, 134, 410 S.E.2d 254, 262

(1991) (citations omitted), cert. denied, 503 U.S. 946 (1992).

        Bruce asks us to adopt a per se rule disqualifying potential

jurors in criminal cases whose spouses are law enforcement

officials who have participated in the investigation of the crime

that is the subject of the trial.      We decline to adopt such a

rule.

        The trial judge found nothing in the voir dire answers of

Jeanne Williams to indicate that her performance would be

impaired if she was selected as a juror, and we find nothing in

the record to show an abuse of discretion amounting to manifest

error in the trial judge's refusal to excuse her for cause.

        Williams indicated that she knew her husband was the only

state trooper at the scene of the death.     However, Williams also

stated that her husband "discusses nothing job-related with me,

nothing.    I'm more ignorant than people out on the street."

Williams said she had not formed an opinion as to the guilt or


                                   2
innocence of Bruce.   When asked whether she could listen to the

evidence and make up her own mind, Williams responded, "I think I

could."

     Considering Williams' assurances that she could decide the

case based on the evidence, and considering Williams'

manifestation that she had obtained no information about the case

from her husband, we conclude that Bruce has shown no "manifest

error" in the trial judge's retention of Williams as a

prospective juror.    See Stewart v. Commonwealth, 245 Va. 222,

235, 427 S.E.2d 394, 403, cert. denied, 114 S. Ct. 143 (1993);

Satcher v. Commonwealth, 244 Va. 220, 237, 421 S.E.2d 821, 831

(1992), cert. denied, 113 S. Ct. 1319 (1993).

                 The Sufficiency of the Evidence

     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."    Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).   Where the

evidence is entirely circumstantial
          "all necessary circumstances proved must be
          consistent with guilt and inconsistent with
          innocence and must exclude every reasonable
          hypothesis of innocence. The chain of
          necessary circumstances must be unbroken.
          The circumstances of motive, time, place,
          means, and conduct must all concur to form an
          unbroken chain which links the defendant to
          the crime beyond a reasonable doubt."


Boothe v. Commonwealth, 4 Va. App. 484, 492, 358 S.E.2d 740, 745

(1987) (citation omitted).

     The evidence supported the conclusion that the victim did


                                  3
not commit suicide and that Bruce murdered the victim.   On

December 11, 1991, the victim was found in her home with a fatal

bullet wound in her head.   Bruce and the victim had been married

since 1975.   Dr. Jeffrey Fracher, the victim's psychologist,

testified that the victim and appellant were having marital

difficulties, and that the victim was planning to leave her

husband on December 20, 1991.   She had hired a lawyer and,

according to Dr. Fracher, she was "looking forward to moving out

and moving on."   Dr. Fracher, who was experienced in recognizing

suicidal inclinations, testified the victim did not exhibit

suicidal thoughts.    Dr. Fracher also stated that the victim's

activities during the week before her death were "totally

inconsistent with a suicide profile."   These activities included

attending a conference, arranging for a babysitter on the day she

was to take the graduate admissions examination, and meeting her

lawyer to discuss separation plans.   The victim also had plans to

live with her parents.   Other Commonwealth witnesses testified

that the victim did not exhibit suicidal tendencies because she

continued to make plans for the future, even until the day before

her death.
     Further, the forensic evidence suggested that the victim did

not commit suicide.   Investigator Charles Bryant testified that

the victim was wearing a glove on the hand with which she

allegedly fired the gun.    Bryant stated that the glove "was not

completely on her hand as someone would normally wear a glove."

The glove contained no gunshot residue.   A gun was found two



                                  4
feet, four inches from the victim's outstretched right hand, and

five feet, four inches from the head wound.   Bruce, who allegedly

found the victim's body, told Bryant that he may have kicked the

gun.   No fingerprints were recovered from the gun, the victim's

eyeglasses, or papers found in the victim's lap.   No suicide note

was found.

       Dr. Marcella Fierro, a pathologist, testified that the

bullet travelled right to left, back and down, starting at the

victim's right temple and stopping behind her left ear.

Furthermore, Dr. Fierro stated that when she attempted to

reconstruct the positioning of the shooting, she was unable to

position the gun such that the bullet would have travelled along

that path.
       Ann Jones, a firearms expert and a woman of roughly the same

size as the victim, testified that she attempted to replicate the

crime scene.   Jones had trouble firing the gun while wearing the

glove, and she was unable to shake the gun off of her hand while

wearing the glove loosely as the victim wore it.

       Moreover, from the evidence presented, the jury could have

inferred a motive for Bruce to take the victim's life.    Constance

Pepper, a life insurance agent, testified that on March 19, 1991,

Bruce had changed his wife's life insurance policy so that he was

the sole beneficiary of the policy.   Ed Meeks, Bruce's court-

appointed counsel in another matter, testified that appellant was

in desperate need for money.   Meeks stated that Bruce was facing

a possible twenty-year prison sentence if he failed to make



                                  5
court-ordered restitution by mid-December 1991.      Meeks testified

Bruce had written Meeks that Bruce was willing to do almost

anything to avoid going to jail.       Bruce had forfeited his license

to practice law and had stated that his only source of money was

his mother's annuity fund.

     Charles Lindsay and Robert Taylor testified that Bruce knew

where Taylor kept the gun that was stolen from Taylor's truck and

was used to kill the victim.   Taylor also testified that the

victim had never ridden in the truck in which the gun was kept.
     Bruce presented evidence from a psychiatrist, who examined

the victim's medical records and testified that the victim's

behavior was consistent with a pattern of potential suicidal

behavior.    In addition, Dr. Robert Sinnenburg testified on behalf

of Bruce.    Dr. Sinnenburg stated that the victim's wound was

"absolutely consistent" with a self-inflicted gunshot wound.

     Although appellant offered alibi evidence concerning his

activities on December 11, 1991, the jury had "a right to weigh

the testimony of all the witnesses, experts and otherwise."       Hill

v. Commonwealth, 8 Va. App. 60, 64, 379 S.E.2d 134, 137 (1989)

(en banc).    The jury believed the testimony of the Commonwealth's

witnesses.   The testimony of the Commonwealth's witnesses was

competent and was not inherently incredible.      From the

Commonwealth's evidence, the fact finder could have inferred that

appellant killed the victim and attempted to make her death look

like a suicide.   Accordingly, the evidence was sufficient to

prove beyond a reasonable doubt that appellant committed first



                                   6
degree murder. 1

                   The Motion To Set Aside the Verdict

     Bruce contends that the trial judge erred in admitting

evidence that Bruce was a defendant in a criminal proceeding,

that he had to make restitution in a matter for which he could

have received a twenty-year prison sentence, and that Bruce had

surrendered his license to practice law.

     The Supreme Court has upheld admission of prior offenses

when offered to prove "(1) premeditation, (2) absence of mistake

or accident, (3) motive or intent, (4) and the conduct and

feelings of the accused toward his victim."      Smith v.

Commonwealth, 239 Va. 243, 256, 389 S.E.2d 871, 878 (citations

omitted), cert. denied, 498 U.S. 881 (1990).      The evidence of

Bruce's prior crimes was admissible to prove premeditation and

motive.   The probative value of the evidence outweighed any

potential prejudice to Bruce.     Therefore, the trial judge did not

abuse his discretion in admitting the evidence.

     Bruce asserts the trial judge erred in allowing the

Commonwealth to "attack" the qualifications of Dr. Sinnenburg

after the Commonwealth previously stipulated to his

qualifications.     However, the Commonwealth did not attack Dr.

Sinnenburg's qualifications by indicating that Dr. Sinnenburg was

     1
        We will not consider the jury instruction issues since no
appeal was granted by this Court on these issues. See Rule
5A:12(c). For the same reason, we will not consider the
assertion that the trial judge erred in failing to grant a change
of venue.



                                    7
not board-certified in forensic pathology.            Rather, on rebuttal,

the Commonwealth attempted to impeach the credibility of Dr.

Sinnenburg by showing that he was not board-certified in forensic

pathology.   Therefore, the trial judge did not err in admitting

the evidence.

      Dr. Fierro testified that three of the several thousand

autopsies she had performed involved a gloved person who had

committed suicide.    On appeal, Bruce contends that this testimony

was irrelevant and prejudicial.       However, the evidence

established Dr. Fierro's experience with similar cases.

Therefore, it was relevant evidence.          See Evans-Smith v.

Commonwealth, 5 Va. App. 188, 196, 361 S.E.2d 436, 441 (1987).

                      The Motions for a Mistrial

     "Whether to grant a mistrial rests within the discretion of

the trial judge, and his or her decision may not be overturned

unless a manifest probability exists that the denial of a

mistrial was prejudicial."        Hall v. Commonwealth, 14 Va. App.
892, 902, 421 S.E.2d 455, 462 (1992) (citation omitted).
            Under principles established in Brady v.
          Maryland, 373 U.S. 83 (1963), the
          Commonwealth must turn over evidence
          favorable to an accused that is material to
          either guilt or punishment. Id. at 87. In
          United States v. Bagley, 473 U.S. 667 (1985),
          the Court set forth the test for materiality,
          finding that evidence is material, "only if
          there is a reasonable probability that, had
          the evidence been disclosed to the defense,
          the result of the proceeding would have been
          different." Id. at 682.

                          *   *   *   *   *   *   *

                "A defendant cannot simply allege the


                                      8
             presence of favorable material and win
             reversal of his conviction." United States
             v. Balliviero, 708 F.2d 934, 943 (5th Cir.
             1983)[, cert. denied, 464 U.S. 939 (1983)].
             Rather, a defendant must prove the favorable
             character of evidence he claims has been
             improperly suppressed. Speculative
             allegations are not adequate. See United
             States v. Barshov, 733 F.2d 842, 848 (11th
             Cir. 1984), cert. denied, 469 U.S. 1158
             (1985). See also Black v. Collins, 962 F.2d
394, 406-07 (5th Cir.), cert. denied, 504 U.S
             992 (1992).


Hughes v. Commonwealth, 18 Va. App. 510, 525-26, 446 S.E.2d 451,

460-61 (1994).
        Appellant moved for a mistrial, asserting that the

Commonwealth failed to disclose an audio tape containing a police

interview of Don Williams in which Williams described a

conversation that he had with the victim on the day of her death.

On the tape, Williams said the victim was crying and was "real

depressed and she felt she didn't have anything . . . to live

for."    Appellant claims that because this evidence supported his

defense that the victim was depressed and suicidal, the tape

provided exculpatory information which would have assisted

appellant in the preparation of his expert witness.    Appellant

also asserts that the tape would have assisted him in the

preparation of the cross-examination of the Commonwealth's expert

witness, who testified that the victim had a positive attitude

prior to her death.

        Appellant had full access to Williams prior to the trial and

even called Williams to testify on behalf of appellant.      During

appellant's direct examination of Williams, Williams testified


                                   9
concerning the same observations made on the tape recording --

that the victim appeared to be depressed on the day she died.

The jury heard this evidence, considered it in conjunction with

all of the evidence in the case, and found that appellant

murdered the victim.

     Further, appellant has not shown that a reasonable

probability exists that the tape's disclosure would have resulted

in a different outcome.   Bagley, 473 U.S. at 683.   The victim's

own psychologist testified the victim did not exhibit suicidal

thoughts and was looking forward to "moving on" with her life.

Several other witnesses testified the victim did not exhibit

suicidal tendencies and was planning for the future, even up

until the time of her death.    Moreover, Williams also said on the

tape that, during his conversation with the victim, the victim

did not indicate she intended to take her own life, and the

victim said she "was trying to leave town and go stay with some

relatives or take a new job."   In addition, the scientific

evidence did not support the suicide theory, and the Commonwealth

presented evidence of a motive for appellant to kill his wife.
     Accordingly, in light of all of the evidence, we cannot find

a reasonable probability that the disclosure of the taped

conversation would have produced a different outcome.   Therefore,

the trial judge did not abuse his discretion in denying

appellant's motion for a mistrial on this basis.

     Appellant also made a post-trial motion for a mistrial based

upon the post-trial affidavit of another defense witness, Joyce


                                 10
Edelen.   In her affidavit, Edelen stated that, on the day the

victim died, the victim told Edelen, "I am losing my mind."       At

the trial, Edelen did not testify that the victim made this

statement.   However, after Edelen testified, she informed the

Assistant Commonwealth's Attorney that she then recalled the

victim had made the statement.   Appellant alleges that the

Commonwealth was then obligated to disclose the information to

appellant because it was exculpatory evidence and was crucial to

appellant's expert witnesses' testimony because it supported the

theory that the victim committed suicide.
     As in the case with Williams, appellant had full access to

Edelen prior to trial, and appellant called Edelen to testify on

behalf of appellant.   Further, it is speculative that the

victim's statement, "I am losing my mind" was necessarily

favorable to appellant and tended to support appellant's suicide

theory.   Moreover, for the same reasons as stated in the

discussion of the Williams' taped interview, in view of the other

evidence presented, appellant has not shown that a reasonable

probability exists that the statement's disclosure would have

resulted in a different outcome.      See id.   There was ample

evidence from which the jury could have inferred beyond a

reasonable doubt that appellant murdered his wife.     Therefore,

the trial judge did not abuse his discretion in denying the

post-trial motion for a mistrial.

     For the reasons stated, we conclude that the evidence was

sufficient to prove beyond a reasonable doubt that Bruce



                                 11
committed first-degree murder and used a firearm in the

commission of the murder.   Accordingly, the judgment of the trial

court is affirmed.

                                                          Affirmed.




                                12